DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/21 has been entered.
 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for fabricating a switch, the method comprising: after forming the first electrode layer and the second electrode layer, implanting ions between the first electrode layer and the second electrode layer to form a gas region, wherein the ions are implanted through the second electrode layer, in 

The following is an examiner’s statement of reasons for allowance:
Claims 5-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for fabricating a switch, the 

The following is an examiner’s statement of reasons for allowance:
Claims 12-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for fabricating a switch, the method comprising: after forming the first electrode layer and the second electrode layer, forming a gas layer interposed between a first surface of the first electrode layer and a second surface of the second electrode layer, both of the first surface of the first electrode layer and the second surface of the second electrode layer directly contacting .








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819